Citation Nr: 0126192	
Decision Date: 11/09/01    Archive Date: 11/20/01

DOCKET NO.  99-24 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for fungal infection.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 1999 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma which denied the benefit sought on appeal.  
The veteran, who had active service from July 1952 to June 
1954, appealed that decision to the BVA and the case was 
forwarded to the Board for appellate review.


REMAND

A preliminary review of the record discloses that the veteran 
seeks service connection for a fungal infection.  The veteran 
maintains that he has had this fungal condition since service 
and that it worsened during and since service.  Service 
medical records include a pre-induction examination performed 
in April 1952 shows the veteran entered service with tinea 
cruris.  While the veteran's service medical records do not 
reflect any treatment of a fungal infection during service, 
the veteran submitted several lay statements, including a 
statement from a service comrade, which is to the effect that 
he observed a fungal infection on the veteran's finger nails 
during service.  The other lay statements pertain to 
symptomatology the writers observed following service.  The 
veteran has also submitted a statement from Tito Razdan, M.D. 
dated in October 1999 that relates his opinion, apparently 
based on a review of the veteran's service medical records, 
that the veteran had onychomycosis of his toenails at the 
same time he was shown to have tinea cruris.  

Based on this record the nature and extent of the veteran's 
fungal infection is not clear, nor is it clear whether the 
diagnoses reported represent the same disorder and whether 
there was any chronic worsening of the disorder during 
service.  In this regard, the Board observes that the veteran 
has not been afforded a VA examination in connection with his 
current claim, and the Board finds that the current record 
does not contain sufficient medical evidence to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d)(1)(2) 
(West Supp. 2001).  As such, the Board is of the opinion that 
the veteran should be afforded a VA examination before any 
further appellate review.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, the case is REMANDED for the following action:

1.  In addition to the development 
requested below, the RO is requested to 
review the entire file and undertake any 
additional development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2001); 66 Fed. Reg. 
45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 
3.159).

2.  The veteran should be afforded an 
examination of his skin to ascertain the 
nature, severity and etiology of any 
fungal infection that may be present.  
Any and all indicated evaluations, 
studies and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the veteran's 
service medical records, lay statements 
and statements from private physicians, 
and offer an opinion as to the nature of 
any fungal infection the veteran entered 
service with and whether that disorder 
chronically worsened during service or 
whether any increase in severity 
represented the natural progress of the 
disorder.  In doing so the examiner is 
also requested to comment as to the 
presence or absence of any fungal 
infection of the finger and toe nails 
during service and whether it is related 
to the tinea cruris noted in the service 
medical record dated April 1952.  Lastly, 
the examiner is requested to identify all 
locations of any current fungal infection 
and express an opinion as to whether any 
fungal infection is causally or 
etiologically related to symptomatology 
shown or reported during service.  
Because it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2001), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2001).



